Case 2:19-cr-00097-GRB Document 93 Filed 08/10/20 Page 1 of 3 PageID #: 1615



                                                                                                                        575 Madison Avenue
                                                                                                                        New York, NY 10022-2585
                                                                                                                        +1.212.940.8800 tel
                                                                                                                        katten.com..


                                                                                                                        SCOTT A. RESNIK
                                                                                                                        scott.resnik@katten.com
                                                                                                                        +1.212.940.6552 direct
                                                                                                                        +1.212.940.8776 fax

August 10, 2020

VIA ECF

The Honorable Gary R. Brown
United States District Judge
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

Re:     United States v. Michael Cohn, 19 Cr. 97 (GRB)

Dear Judge Brown:

        We write to inform the Court that our client, Mr. Cohn, after consultation with counsel, has
decided to waive his right to a jury trial and consents to a bench trial over a video-conferencing
platform as proposed by the Court during his arraignment on July 27, 2020. The government has
informed defense counsel that it will not consent. Mr. Cohn is thus filing a separate letter from
the government to respectfully request that this Court order a bench trial over the government’s
objections.

         At Mr. Cohn’s arraignment, on July 27, 2020, the Court informed the parties that the
extraordinary circumstances presented by the COVID-19 pandemic made it difficult to predict
when Mr. Cohn’s jury trial could be scheduled, but the Court was prepared to schedule and conduct
a bench trial over video-conferencing technology if the parties agreed and if Mr. Cohn decided to
waive his right to a trial by jury. In light of the extraordinary circumstances presented by the
COVID-19 pandemic and Mr. Cohn’s desire to have a speedy trial pursuant to his rights under the
Sixth Amendment to the United States Constitution, Mr. Cohn has decided to waive his right to a
jury trial and consent to a bench trial in the format offered by the Court.

         On August 5, the government informed Mr. Cohn that it would not consent to a bench trial.
While the government has not offered a reason for withholding its consent, Mr. Cohn submits that
this Court has the power to order a bench trial over the government’s objections due to the
compelling and extraordinary circumstances presented by the pandemic, which will likely preclude
a jury trial at least until well into 2021.

        Although Federal Rule of Criminal Procedure 23(a)(2) requires the government’s consent
to a bench trial, the Supreme Court has recognized that “there might be some circumstances where
a defendant’s reasons for wanting to be tried by a judge alone are so compelling that the
Government’s insistence on trial by jury would result in the denial to a defendant of an impartial
trial.” Singer v. United States, 380 U.S. 24, 37 (1965); see also United States v. Gabriel, 125 F.3d
                                                 KATTEN MUCHIN ROSENMAN LLP
                     CENTURY CITY     CHARLOTTE           CHICAGO         DALLAS         HOUSTON          LOS ANGELES
                             NEW YORK        ORANGE COUNTY              SHANGHAI          WASHINGTON, DC
                                    A limited liability partnership including professional corporations
                                          LONDON: KATTEN MUCHIN ROSENMAN UK LLP
Case 2:19-cr-00097-GRB Document 93 Filed 08/10/20 Page 2 of 3 PageID #: 1616




August 10, 2020
Page 2


89, 94 (2d Cir. 1997) (recognizing, without holding, that “compelling circumstances could arise
that would justify granting a bench trial over government objection[s]”). Although Singer spoke
of impartiality under the Sixth Amendment, the right to a speedy trial under the Sixth Amendment
and the right to due process of law under the Fifth Amendment are no less important. See, e.g.,
Klopfer v. State of N.C., 386 U.S. 213, 223 (1967) (“We hold here that the right to a speedy trial
is as fundamental as any of the rights secured by the Sixth Amendment.”). Lower courts have
similarly recognized the so-called Singer exception, while stressing that it only applies in
extraordinary circumstances:

       There is a paucity of decisional law interpreting Singer. However, it seems to this
       Court that the very basic concepts of a criminal trial demand that judges engraft on
       this rule such exceptions as justice demands in the face of ‘compelling’
       circumstances, when a defendant for such reasons desires to waive his
       constitutional right to a jury and expose himself to the exacting scrutiny of a judge
       as trier of fact.

United States v. Panteleakis, 422 F. Supp. 247, 248 (D.R.I. 1976) (granting waiver over the
objection of the government) (citing Singer, 380 U.S. at 37); see also United States v. Schipani,
44 F.R.D. 461, 463 (E.D.N.Y. 1968) (ordering bench trial for retrial under Singer over
government’s objections when government had previously consented in part because “of special
circumstances which render the government’s refusal to consent to a non-jury trial unreasonable”).

        The current pandemic, which prevents Mr. Cohn from getting a speedy trial in front of a
jury, is a “compelling circumstance” that empowers the Court to order a bench trial over the
government’s objections. Gabriel, 125 F.3d at 94. Mr. Cohn was arrested in February 2019 –
over 18 months ago. He has taken every step to enforce his right to a speedy trial. In fact, the
reason his case was transferred to this Court was that Mr. Cohn sought a timely June trial date,
which the prior Court was unable to accommodate due to a scheduling conflict. Since the transfer
of his case, the COVID-19 pandemic has caused his trial to be adjourned first to September and
now without a date. See Administrative Order No. 2020-20 (suspending all jury trials until at least
September 14, 2020 because of the “extraordinary impact” COVID-19 has had on the District
which has “the highest number of documented cases of and fatalities from COVID-19 of any
judicial district in the nation”); see also Administrative Order No. 2020-20-1 (noting that the
“exigent circumstances created by the COVID-19 pandemic continue to date, as do the
extraordinary impacts on court operations in this District, including the suspension of summoning
jurors for petit and new grand jury service in order to protect health and safety and avoid large
gatherings”).

        The COVID-19 Judicial Task Force’s report on conducting jury trials during the pandemic
has stressed that “[j]urors must be given reasonable assurance of their safety before participating
in the jury process,” which includes being “comfortable during the course of a trial, and be[ing]
Case 2:19-cr-00097-GRB Document 93 Filed 08/10/20 Page 3 of 3 PageID #: 1617
